         Case 2:20-cv-01140-AC Document 5 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH DEAN DAWSON,                                No. 2:20-cv-1140 AC P
12                        Plaintiff,
13            v.                                          ORDER
14    GAVIN NEWSOM, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has also filed an application to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915.

20           The federal venue statute provides that a civil action “may be brought in (1) a judicial

21   district in which any defendant resides, if all defendants are residents of the State in which the

22   district is located, (2) a judicial district in which a substantial part of the events or omissions

23   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25   this action, any judicial district in which any defendant is subject to the court’s personal

26   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27           In the instant case, plaintiff is incarcerated in the California Rehabilitation Center in

28   Norco, California, which is in Riverside County. Although plaintiff names numerous state
                                                          1
         Case 2:20-cv-01140-AC Document 5 Filed 07/01/20 Page 2 of 2

 1   officials, it appears that he is challenging, inter alia, his prison transport to the Santa Clara County
 2   Superior Court earlier this month. Thus, it appears that this claim arose in Riverside County,
 3   which is in the Central District of California. Therefore, plaintiff’s claim should have been
 4   brought in the United States District Court for the Central District of California, Eastern Division.
 5          In the interest of justice, a federal court may transfer a complaint filed in the wrong
 6   district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932
 7   (D.C. Cir. 1974).
 8          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 9   States District Court for the Central District of California, Eastern Division.
10   DATED: June 30, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
